Citation Nr: 1017928	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  The evidence of record does not indicate that a medical 
nexus exists between the Veteran's military service and his 
current bilateral hearing loss.

2.  The evidence of record does not indicate that a medical 
nexus exists between the Veteran's military service and his 
current tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  As the Board will discuss in 
detail in the analysis below, the Veteran was provided with 
VA examinations in March 2006, April 2006, and September 
2007.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
audiological evaluations, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that these 
examination reports are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.  Thus, the duties to notify and assist have been 
met.

Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus related to his military 
service. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
(it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability).

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) evidence of a 
nexus between (1) and (2).  See Hickson, supra.

The record shows that the Veteran currently has bilateral 
hearing loss for VA compensation purposes as noted in 
multiple treatment records and VA examination reports.  The 
records also note complaints of tinnitus.  Hickson element 
(1) is accordingly met as to bilateral hearing loss and 
tinnitus.

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal 
diagnoses or complaints of either hearing loss or tinnitus in 
service.  There is also no evidence of hearing loss within 
the one year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  Accordingly, Hickson element (2) is not 
met with respect to disease.  

Turning to in-service injury, the Board notes that the 
Veteran has asserted that he sustained acoustic trauma during 
service.  He contends that as an Artilleryman he was exposed 
to various noises during service, to include gunneries.  The 
Veteran also recounted one specific instance when the noise 
from the firing line caused bleeding in his ear; he indicated 
that this incident was not documented since he was in the 
field.  The Veteran's DD 214 shows that he was attached to a 
gunnery battalion.  Also, the Board notes that the Veteran is 
competent to give evidence about what he experienced and 
hearing problems are subject to lay observation.  See e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board 
finds that the Veteran was exposed to hazardous noise during 
service.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented, i.e., the relationship, if any, 
between the Veteran's current bilateral hearing loss and 
tinnitus, and his military service, is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There are multiple opinions of record addressing this issue.  
A March 2006 VA examiner noted the Veteran's report that he 
has had hearing aids for the past 35 years and that he did 
not currently have tinnitus though he had such during 
service.  The examiner opined that the Veteran's bilateral 
sensorineural type hearing loss was most likely from service 
when he was exposed to many different weapon noises without 
protection. 

An April 2006 VA examination report, which was completed in 
conjunction with review of the claims folder, noted the 
Veteran's in-service noise exposure and also his extensive 
post-service noise exposure.  Due to the lack of evidence of 
any hearing tests between 1956 and 2002, the examiner 
essentially indicated that hearing loss was not related to 
service.  Based on evaluation of the Veteran, the examiner 
recommenced a CAT scan of the right ear but noted if that 
acoustic neuroma was found, it would not be attributable to 
military duty.  The examiner further noted that tinnitus was 
not found. 

In a June 2007 letter, M.F., a "hearing specialist," noted 
that she believed it was at least as likely as not that the 
Veteran's hearing loss and tinnitus were related to service.  
She cited to the Veteran's history of noise exposure in 
service. 

On VA examination in September 2007, the April 2006 examiner 
updated her earlier opinion due to receipt of additional 
evidence in the case.  She noted that she reviewed the claims 
folder in conjunction with examination of the Veteran.  The 
examiner noted the Veteran's current contention that he has 
had tinnitus service since service, and it never stopped.  
She noted that in 2002 he denied tinnitus, and in 2006 he 
indicated that he had tinnitus in the past but that it had 
gone away.  Addressing the Veteran's coping strategy of 
placing cotton in his ear, the examiner found that this was 
not typical.  She noted that the frequency of the Veteran's 
tinnitus was atypical for tinnitus associated with noise 
exposure.  She further found that the frequency of tinnitus 
and asymmetry of his tinnitus raised suspicion for acoustic 
neuroma.  

In reviewing the additional evidence, the examiner indicated 
that M.F. was not an audiologist and did not have a 
certification or license.  She also cited to a bill from a 
hearing aid dealer showing that the Veteran's previous 
hearing aids were manufactured in 1989, which was 30 years 
after service discharge, and noted that the Veteran had 
considerable noise exposure during those 30 years.  The 
examiner found that there was insufficient evidence 
warranting a change from her previous opinion.  

In an October 2007 letter, V.C., an audiologist, noted that 
it was at least as likely as not that the Veteran's hearing 
loss and tinnitus were related to his time in service and 
noted that he was an Artilleryman during service. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the April 2006 and September 2007 VA 
examiner's opinion is more probative than the other opinions 
of record.  The April 2006 and September 2007 VA examiner's 
findings were based on complete and extensive review of the 
claims folder, in conjunction with examination of the 
Veteran.  This examiner offered comprehensive reasons and 
bases in support of her assertions and cited to relevant 
documented evidence in the claims file.  Her opinions are 
more thorough and more convincing than the other medical 
opinions of record.  On the other hand, the other clinicians 
did not indicate review of the relevant evidence of record.  
Their opinions were proffered in succinct reports/letters 
with little support, other than noting the Veteran's in-
service noise exposure.  Furthermore, neither private 
clinician references the Veteran's inconsistent history of 
the onset of tinnitus provided during prior examination or 
the lack of any clinical findings suggesting of a hearing 
disability or tinnitus during service.  Also, there is no 
indication that these clinicians accounted for the Veteran's 
history of noise exposure post-service or other relevant 
factors enumerated by the April 2006 and September 2007 
examiner.  Therefore, the April 2006 and September 2007 VA 
examiner's opinion is more probative. 

To the extent that the Veteran himself or his representative 
contend that a medical relationship exists between his 
current hearing loss and tinnitus, and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (noting that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Any such statements 
offered in support of the Veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology, the Board notes that the Veteran's contention 
in this regard has been inconsistent.  While he initially 
denied continuity of symptomatology as to tinnitus, he later 
indicated that he has had tinnitus ever since service.  
However, the first indication of tinnitus in the record was 
not until April 2006 and the first indication of hearing loss 
in the record was not until 1989.  In the interim, there were 
no complaints of, or treatment for, hearing loss or tinnitus.  
In any case, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that 
there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent).  
Such evidence is lacking in this case.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claims fail on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


